—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 27, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, a Wade hearing was not required to determine the admissibility of evidence of the pretrial identification procedure since it was merely confirmatory (see, People v Gissendanner, 48 NY2d 543). Additionally, a pre-Wade hearing to determine the confirmatory nature of the identification was not warranted because there was no showup and the defendant did not controvert the witness’s assertion that he knew the defendant (see, People v Ballard, 198 AD2d 289 [decided herewith]; cf., People v Rodriguez, 79 NY2d 445).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
In addition, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the jury (see, People v Gaimari, 176 NY 84, 94). Its determination should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.